Citation Nr: 0433401	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  00-04 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include a schizophrenic disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from December 1967 to August 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The service medical records show that the veteran received 
counseling on several occasions.  The assessments included 
depressive reaction, acute situational reaction, anxiety 
reaction, and situational anxiety with depressive reaction.  
The post-service medical records include diagnoses of 
schizoaffective disorder, PTSD and generalized anxiety 
disorder.  A medical opinion is needed regarding the etiology 
of the current variously diagnosed disorders.  

At a 1994 VA examination, the veteran also reported stressors 
that included witnessing the death of four friends; however, 
he did not report their names.  Since then, the veteran has 
denied witnessing deaths, but specified that his stressors 
included learning of the deaths of pilots he worked with, and 
being shelled or mortared on 3 occasions at Nakhon Phanom 
Royal Thai Air Force Base (NKP) in Thailand.  (July 2004 
hearing transcript (T), 4-6).  As disclosed at the hearing 
(T. 26), the undersigned Veterans Law Judge was stationed at 
NKP at the same time as the veteran.  Based on that 
experience I find that the shelling/mortaring incidents did 
not occur; but that, given the veteran's duties as Base 
Operations Dispatcher (AF Form 910 dated in March 1972), it 
is likely that he had personal contact with one or more 
aircrew members who were killed in the course of duty, and 
that the veteran would have learned of such deaths within 
hours. 

The veteran also reported that he is receiving Social 
Security Administration (SSA) benefits.  "VA has a duty to 
assist in gathering social security records when put on 
notice that the veteran is receiving social security 
benefits."  Clarkson v. Brown, 4 Vet. App. 565, 567-68 
(1993).  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should request the SSA to 
furnish a copy of the decision awarding 
disability benefits and the medical 
evidence on which that grant was based.    

2.  The veteran should be afforded a 
psychiatric examination.  All indicated 
tests and studies should be performed to 
determine whether the veteran has PTSD or 
any other mental disorders.  With respect 
to PTSD, the examiner should not consider 
shelling or mortaring incidents as 
stressors, as described above.  If a 
diagnosis of PTSD is made, the examiner 
should state which stressor(s) is the 
basis for that diagnosis.  With respect 
to each mental disorder diagnosed, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that such disorder is related to 
the inservice psychiatric symptoms.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  Particular attention 
is invited to the psychiatric symptoms 
evaluated in service.  The report of 
examination should include a rationale 
for all opinions expressed.

6.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


